 

 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

STOCKHOLDERS AGREEMENT

by and among

VELOCITY FINANCIAL, INC.

AND

THE OTHER PARTIES NAMED HEREIN

 

 Dated as of January 16, 2020

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

 

 

 

 

 

  

Page

 

 

 

ARTICLE I DEFINITIONS

  

 

1

  

 

 

 

Section 1.1

 

Certain Definitions

  

 

1

  

Section 1.2

 

Terms Defined Elsewhere in this Agreement

  

 

7

  

Section 1.3

 

Interpretive Provisions

  

 

8

  

 

 

ARTICLE II CORPORATE GOVERNANCE

  

 

8

  

 

 

 

Section 2.1

 

Board of Directors

  

 

8

  

 

 

 

 

 

 

 

ARTICLE III GENERAL

  

 

20

  

 

 

 

Section 3.1

 

Assignment

  

 

20

  

Section 3.2

 

Term and Effectiveness

  

 

20

  

Section 3.3

 

Severability

  

 

21

  

Section 3.4

 

Entire Agreement; Amendment

  

 

22

  

Section 3.5

 

Counterparts

  

 

23

  

Section 3.6

 

Governing Law

  

 

23

  

Section 3.7

 

Waiver of Jury Trial; Consent to Jurisdiction

  

 

23

  

Section 3.8

 

Specific Enforcement

  

 

25

  

Section 3.9

 

Notices

  

 

25

  

Section 3.10

 

Binding Effect; Third Party Beneficiaries

  

 

27

  

Section 3.11

 

Further Assurances

  

 

29

  

Section 3.12

 

Table of Contents, Headings and Captions

  

 

29

  

Section 3.13

 

No Recourse

  

 

29

  

 

 

 

 

 

 

Annex A

 

–

 

Form of Joinder Agreement

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------

 

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (as amended, supplemented or restated from time to
time, this “Agreement”) is entered into as of January 16, 2020, by and among
(i) Velocity Financial, Inc., a Delaware corporation (the “Company”), (ii) Snow
Phipps Group AIV L.P. (“SP AIV”), Snow Phipps Group AIV (Offshore) L.P. (“SP AIV
Offshore”), SPG Co-Investment, L.P. (“SP Co-Invest”), Snow Phipps Group (B),
L.P. (“SPB”) and Snow, Phipps Group (RPV), L.P. (“SP RPV”); (iii) TOBI III SPE I
LLC (“TOBI”) and (iv) Christopher D. Farrar (the “Founder”).

RECITALS

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain rights of the Stockholders (as defined below);

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement, the following
definitions shall apply:

“Affiliate” means, when used with reference to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified Person
and, in respect of any Investor Party, any investment fund, vehicle or holding
company of which such Investor Party or any Affiliate of such Investor Party
serves as the general partner, managing member or discretionary manager or
advisor; provided, that none of the Company or its Subsidiaries shall be deemed
to be an Affiliate of the Stockholders; provided, further, that no portfolio
company of any Stockholder or of any Affiliate of such Stockholder shall be
considered an Affiliate of such Stockholder.

 

“Aggregate Founder Ownership” means the total number of Shares owned, in the
aggregate and without duplication, by the Founder Parties as of the date of such
calculation, determined assuming vesting and exercise of all outstanding but
unvested or unexercised equity awards held by the Founder Parties as of the date
of calculation.

“Aggregate Snow Phipps Ownership” means the total number of Shares owned, in the
aggregate and without duplication, by the Snow Phipps Parties as of the date of
such calculation.

“Aggregate TOBI Ownership” means the total number of Shares owned, in the
aggregate and without duplication, by the TOBI Parties as of the date of such
calculation.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Westlake Village, California or New York City, New York are
authorized or required by law to close.

“Common Stock” means the common stock of the Company (or any successor of the
Company by merger, consolidation or other reorganization) and any stock into
which any such common stock shall have been changed or any stock resulting from
any reclassification of any such common stock.

“Company Securities” means (i) the Common Stock and (ii) securities then
convertible into, or exercisable or exchangeable for, Common Stock.

1

--------------------------------------------------------------------------------

 

“Director” means any of the individuals elected or appointed to serve on the
Board.

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person, or
any rights to securities convertible into or exchangeable for, options or other
rights to acquire from such Person, or obligation on part of such Person to
issue, any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, all as the same shall be in effect
from time to time.

“Founder Designee” means Christopher D. Farrar or any other Founder Party
designated in writing to the Company as such by Christopher D. Farrar.

 

“Founder Parties” means each of the following, so long as they hold Company
Securities: (i) Christopher D. Farrar, (ii) a spouse, former spouse, parent,
grandparent, sibling, in-law, child or grandchild (including adoptive or step
relationships) of Christopher D. Farrar, (iii) an entity that is solely
controlled by Christopher D. Farrar or any of persons described in clause
(ii) (or a combination thereof); provided, that Christopher D. Farrar or any of
the persons described in clause (ii) are, collectively, the sole beneficial
owners of such entity, (iv) a person to whom Company Securities are transferred
(A) by will or the laws of descent and distribution by a person described in
clause (i) or (ii) above or (B) by gift without consideration of any kind;
provided, that in the case of clause (B), such transferee is the spouse, former
spouse, parent, grandparent, sibling, in-law, child or grandchild (including
adoptive or step relationships) of such person or (v) a trust that is for the
exclusive benefit of a person described in any of the foregoing clauses (i),
(ii) or (iv) above.


“IPO” means the first firm commitment underwritten public offering and sale of
equity securities of the Company for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form).  

 

“IPO Registration Statement” means the initial registration statement on Form
S-1 (registration no. 333–234250) filed under the Securities Act of 1933, as
amended, with respect to the IPO.

“Losses” means any loss, liability, claim, charge, action, suit, proceeding,
assessed interest, penalty, damage, tax, expense and causes of action of any
nature whatsoever.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Snow Phipps” means Snow Phipps Group LLC or any other Snow Phipps Party
designated in writing to the Company as such by Snow Phipps.

“Snow Phipps Parties” means SP AIV, SPV AIV Offshore, SP Co-Invest, SPB and SP
RPV and any investment fund or related alternative investment vehicle managed,
sponsored, controlled or advised by Snow Phipps or any Person that controls, is
controlled by or is under common control with Snow Phipps, in each case so long
as any such Snow Phipps Party (i) is managed, sponsored, controlled or advised
by an investment fund affiliated with Snow Phipps and (ii) owns Company
Securities.

“Stockholders” means the Snow Phipps Parties, the TOBI Parties and the Founder
Parties.

“Stock Exchange” means the New York Stock Exchange or other national securities
exchange or interdealer quotation system on which the Common Stock is at any
time listed or quoted.

“Stock Exchange Independent Director” means a Director who qualifies, as of the
date of such Director’s election or appointment to the Board (or any committee
thereof) and as of any other date on which the determination is being made, as
an “Independent Director” under the applicable rules of the Stock Exchange, as
determined by the Board.

 

2

--------------------------------------------------------------------------------

 

“TOBI Parties” means TOBI and any investment fund or related alternative
investment vehicle managed, sponsored, controlled or advised by TOBI or any
Person that controls, is controlled by or is under common control with TOBI, in
each case so long as any such TOBI Party (i) is managed, sponsored, controlled
or advised by an affiliate of TOBI and (ii) owns Company Securities.


Section 1.2 Terms Defined Elsewhere in this Agreement. Each of the following
terms is defined in the Section set forth opposite such term:

 

 

 

 

Term

  

Section

Agreement

  

Preamble

Audit Committee

  

Section 2.1(d)

Company

  

Preamble

Compensation Committee

  

Section 2.1(d)

Founder Director

  

Section 2.1(b)(iii)

Nominating Committee

  

Section 2.1(d)

Securities Act

  

Section 2.2(b)

Snow Phipps Director

 

Section 2.1(b)(i)

TOBI Director

  

Section 2.1(b)(ii)

 

 

 

Section 1.3 Interpretive Provisions. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are to that agreement or contract as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
in this Agreement to a number or percentage of shares, units or other equity
interests shall take into account and give effect to any split, combination,
dividend or recapitalization of such shares, units or other equity interests, as
applicable.

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1 Board of Directors.

(a) Size. For so long as Snow Phipps shall be entitled to nominate at least one
Director, the Board shall not exceed seven (7) Directors without the consent of
Snow Phipps.

 

(b) Composition; Company Recommendation. Subject to Section 2.1(a), the rights
of the Stockholders to nominate Directors shall be as follows:

(i) So long as the Aggregate Snow Phipps Ownership continues to be (A) at least
15% of the shares of Common Stock outstanding immediately following the
consummation of the IPO, the Snow Phipps Parties shall be entitled to nominate
two Directors and (B) less than 15% but at least 7.5% of the shares of Common
Stock outstanding immediately following the consummation of the IPO, the Snow
Phipps Parties shall be entitled to nominate one Director; provided, that, at
the election of the Company in its sole

3

--------------------------------------------------------------------------------

 

discretion from time to time, at least one Director nominated by the Snow Phipps
Parties (referred to as a “Snow Phipps Director”) must be a Stock Exchange
Independent Director.

(ii) So long as the Aggregate TOBI Ownership continues to be at least 7.5% of
the shares of Common Stock outstanding immediately following the consummation of
the IPO, the TOBI Parties shall be entitled to nominate one Director. Such
Director may be referred to as the “TOBI Director”.

(iii) So long as the Aggregate Founder Ownership continues to be at least 50% of
the shares of Common Stock owned by the Founder Parties immediately following
the consummation of the IPO, the Founder Parties shall be entitled to nominate
one Director. Such Director may be referred to as the “Founder Director”.

(iv) The Company hereby agrees (A) to include the nominees of the Stockholders
nominated pursuant to this Section 2.1(b) as the nominees to the Board on each
slate of nominees for election of the Board included in the Company’s annual
meeting proxy statement (or consent solicitation or similar document), (B) to
recommend the election of such nominees to the stockholders of the Company and
(C) without limiting the foregoing, to otherwise use its reasonable best efforts
to cause such nominees to be elected to the Board, including providing at least
as high a level of support for the election of such nominees as it provides to
any other individual standing for election as a director.

(c) Nominations. The initial Snow Phipps Director nominees are Alan H. Mantel
and John A. Pless. The initial TOBI Director nominee is Daniel J. Ballen. The
initial Founder Director nominee is Christopher D. Farrar. With respect to any
Director to be nominated by the Stockholders other than the initial Directors
listed above or the then-serving Snow Phipps Directors, TOBI Director or Founder
Director, a Stockholder shall nominate its Director or Directors by delivering
to the Company its written statement at least 60 days prior to the one-year
anniversary of the preceding annual meeting nominating its Director or Directors
and setting forth such Director’s or Directors’ business address, telephone
number, facsimile number and e-mail address; provided, that if a Stockholder
shall fail to deliver such written notice, such Stockholder, shall be deemed to
have nominated the Director(s) previously nominated (or designated pursuant to
this Section 2.1(c)) by such Stockholder who is/are currently serving on the
Board.

(d) Right to Delegate; Committees. The Company shall establish and maintain an
audit committee of the Board (the “Audit Committee”), a compensation committee
of the Board (the “Compensation Committee”), a nominating/corporate governance
committee of the Board (the “Nominating Committee”), and such other Board
committees as the Board deems appropriate from time to time or as may be
required by applicable law or the Stock Exchange rules. The committees shall
have such duties and responsibilities as are customary for such committees,
subject to the provisions of this Agreement. Subject to the following sentence,
the Compensation Committee and the Nominating Committee shall each include at
least one Snow Phipps Director (but only if the Snow Phipps Parties are then
entitled to nominate at least one Snow Phipps Director) and shall include the
TOBI Director (but only if the TOBI Parties are then entitled to nominate a TOBI
Director); provided, that no Snow Phipps Director or TOBI Director, as
applicable, shall be entitled to sit on the Compensation Committee or Nominating
Committee unless eligible to serve on such committee under the applicable rules
of the Stock Exchange, as determined by the Board. Notwithstanding the
foregoing, the Board (upon the recommendation of the Nominating Committee)
shall, only to the extent necessary to comply with applicable law or the Stock
Exchange rules, modify the composition of any such committee to the extent
required to comply with such applicable law or the Stock Exchange rules. If any
vacant Director position on any committee of the Board results from a
Stockholder no longer being entitled to nominate at least one Director, then
such vacant position shall be filled by the Board upon the recommendation of the
Nominating Committee, in accordance with Section 2.1(e).

(e) Vacancies. (i) Directors shall serve until their resignation or removal or
until their successors are nominated. (ii) If any Director previously nominated
by a Stockholder dies or is unwilling or unable to serve as such or is otherwise
removed or resigns from office, then the Stockholder whose previously nominated
Director shall have been removed or shall have resigned shall promptly nominate
a successor to such Director, in accordance with this Section 2.1; but if none
of the Stockholders are entitled to fill such vacant Director position(s), such
vacant Director position(s) shall be filled by the Board, upon the
recommendation of the Nominating Committee. (iii) If the Board votes to increase
the size of the Board (including the vacant Director position(s) created as a
result of such newly

4

--------------------------------------------------------------------------------

 

created directorship(s) shall be filled by the Board, upon the recommendation of
the Nominating Committee. (iv) Any other vacant Director position(s) shall be
filled by the Board, or the Board shall nominate a replacement Director, in each
case, upon the recommendation of the Nominating Committee, in accordance with
the certificate of incorporation of the Company (as amended, restated,
supplemented and/or otherwise modified from time to time.).

(g) Subsidiaries. At the request of any Stockholder, the Company shall cause the
members of the board of directors or other similar governing body, and
committees thereof, of any “significant subsidiary” (as defined in Rule 1-02 of
Regulation S-X under the Exchange Act) to comply with this Section 2.1 as if
such subsidiary were the Company, other than any significant subsidiary that is
a securitization vehicle or any subsidiary for which such compliance would be
legally prohibited.

ARTICLE III

GENERAL

Section 3.1 Assignment. The rights and obligations hereunder shall not be
assignable without the prior written consent of the other parties hereto;
provided, however, any Snow Phipps Party, TOBI Party or Founder Party,
respectively, without the consent of any other party, may assign, in whole or in
part, any of its rights hereunder to any Person who is (or who contemporaneously
enters into a Joinder Agreement in the form attached hereto as Annex A and
becomes) a Snow Phipps Party, TOBI Party or Founder Party, respectively. Any
attempted assignment of rights or obligations in violation of this Section 3.1
shall be null and void.

Section 3.2 Term and Effectiveness.

(a) This Agreement shall become effective immediately prior to the consummation
of the IPO. This Agreement shall automatically terminate if the IPO is not
consummated on or before the tenth Business Day following the date of this
Agreement.

(b) (i) The provisions of Section 2.1 of this Agreement shall terminate as to
the Snow Phipps Parties, the TOBI Parties or the Founder Parties when the Snow
Phipps Parties, the TOBI Parties or the Founder Parties, as applicable, no
longer have a right to nominate at least one Director pursuant to Section 2.1.
(ii) The provisions of Section 2.2 of this Agreement shall terminate as to the
TOBI Parties and the Snow Phipps Parties, respectively, at such time as the TOBI
Parties or the Snow Phipps Parties, respectively, cease to own the number of
shares of Common Stock provided in Section 2.2. (iii) Notwithstanding anything
contained herein to the contrary, this Article III shall survive any termination
of any provisions of this Agreement.

(c) The termination of any provision of this Agreement shall not relieve any
party from any liability for the breach of its obligations under this Agreement
prior to such termination.

Section 3.3 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

Section 3.4 Entire Agreement; Amendment.

 

(a) This Agreement sets forth the entire understanding and agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement. This Agreement or any provision
thereof may only be amended or modified, in whole or in part, at any time by an
instrument in writing signed by (i) Snow Phipps on behalf of the Snow Phipps
Parties, (ii) TOBI on behalf of the TOBI Parties, (iii) the Founder Designee on
behalf of the Founder Parties and (iv) the Company.

5

--------------------------------------------------------------------------------

 

(b) No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

(c) No waiver of a right under this Agreement shall be effective unless such
waiver is expressly made in writing and executed and delivered by the party
against whom such waiver is claimed. The waiver of a right under this Agreement
in a specified instance or in specified circumstances shall not operate or be
construed as a waiver of such right in other instances or circumstances.

(d) Any nomination or other consent or action under this Agreement exercisable
by the Snow Phipps Parties, and any waiver of a breach of, or waiver or consent
to modification of, any right of the Snow Phipps Parties under this Agreement,
may be exercised on their behalf by Snow Phipps; any nomination or consent right
or action under this Agreement exercisable by the TOBI Parties, and any waiver
of a breach of, or waiver or consent to modification of, any right of the TOBI
Parties under this Agreement, may be exercised on their behalf by TOBI;
any nomination or consent right or action under this Agreement exercisable by
the Founder Parties, and any waiver of a breach of, or waiver or consent to
modification of, any right of the Founder Parties under this Agreement, may be
exercised on their behalf by the Founder Designee.

Section 3.5 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 3.6 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

Section 3.7 Waiver of Jury Trial; Consent to Jurisdiction. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party
hereby irrevocably submits to the exclusive jurisdiction of the federal courts
located in the State of Delaware or the Delaware Court of Chancery for the
purpose of adjudicating any dispute arising hereunder. Each party hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court any objection to such jurisdiction, whether on the grounds of
hardship, inconvenient forum or otherwise. Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 3.9 shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 3.7.

 

Section 3.8 Specific Enforcement. The parties hereto acknowledge that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 3.9 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and received by non-automated response). All such notices, requests and other
communications shall be delivered in person or sent by facsimile, e-mail or
nationally recognized overnight courier and shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next

6

--------------------------------------------------------------------------------

 

succeeding Business Day in the place of receipt. All such notices, requests and
other communications to any party hereunder shall be given to such party as
follows:

If to any of the Snow Phipps Parties, addressed to it at:

 

Snow Phipps Group

667 Madison Avenue

18th Floor

New York, NY 10065

 

 

 

Attention:

 

Alan Mantel

John Pless

E-mail:

 

 

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

 

 

 

Attention:

 

William B. Brentani

Daniel N. Webb

 

 

Phone:

 

(650) 251-5000

E-mail:

 

wbretani@stblaw.com

 

 

dwebb@stblaw.com

If to any of the TOBI Parties, addressed to it at:

Pacific Investment Management Company LLC

1633 Broadway

New York, NY 10019

 

 

 

Attention:

 

Daniel Ballen

E-mail:

 

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

 

 

 

Attention:

 

Robb L. Tretter

Phone:

 

(212) 596-9512

E-mail:

 

robb.tretter@ropesgray.com

If to the Company, to:

Velocity Financial, Inc.

30699 Russell Ranch Road, Suite 295

Westlake Village, California 91362

 

Attention:  Christopher D. Farrar

 

Phone:      

 

E-mail:      

 

7

--------------------------------------------------------------------------------

 

 

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

 

 

 

Attention:

 

William B. Brentani

 

 

Daniel N. Webb

Phone:

 

(650) 251-5000

E-mail:

 

wbretani@stblaw.com

 

 

dwebb@stblaw.com

or to such other address or to such other Person as any party shall have last
designated by such notice to the other parties.

Section 3.10 Binding Effect; Third Party Beneficiaries. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Except as provided
in Section 3.13, no provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any Person
other than the parties hereto and their respective permitted successors and
assigns.

.Section 3.11 Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof.

Section 3.12 Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

Section 3.13 No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, controlling person,
fiduciary, agent, attorney or representative of any party hereto, or any past,
present or future Affiliate, director, officer, employee, incorporator, member,
manager, partner, stockholder, controlling person, fiduciary, agent, attorney or
representative of any of the foregoing shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Stockholders
Agreement to be executed by its duly authorized officers as of the day and year
first above written.

 

VELOCITY FINANCIAL, INC.

 

 

By:

/s/ Christopher D. Farrar

Name:

Christopher D. Farrar

Title:

Chief Executive Officer

 

 




 

--------------------------------------------------------------------------------

 



SNOW PHIPPS GROUP AIV (OFFSHORE) L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SNOW PHIPPS GROUP AIV L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SPG CO-INVESTMENT, L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SNOW PHIPPS GROUP (B), L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SNOW PHIPPS GROUP (RPV), L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory




 

--------------------------------------------------------------------------------

 



TOBI III SPE I LLC

 

 

 

 

By:

/s/ Harin de Silva

Name:

Harin de Silva

Title:

Authorized Person

 

 

 

--------------------------------------------------------------------------------

 

Annex A

 

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Stockholders Agreement, dated as of January 16, 2020 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholders Agreement”) by and among (i) Velocity Financial,
Inc., a Delaware corporation (the “Company”), (ii) Snow Phipps Group AIV L.P.
(“SP AIV”), Snow Phipps Group AIV (Offshore) L.P. (“SP AIV Offshore”), SPG
Co-Investment, L.P. (“SP Co-Invest”), Snow Phipps Group (B), L.P. (“SPB”) and
Snow, Phipps Group (RPV), L.P. (“SP RPV”); (iii) TOBI III SPE I LLC (“TOBI”),
(iii) Christopher D. Farrar (the “Founder”), and any other Persons who become a
party thereto in accordance with the terms thereof. Capitalized terms used but
not defined in this Joinder Agreement shall have the respective meanings
ascribed to such terms in the Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Stockholders
Agreement, the undersigned hereby adopts and approves the Stockholders Agreement
and agrees, effective commencing on the date hereof and as a condition to the
undersigned’s becoming the beneficial owner and/or transferee of Company
Securities, to become a party as a Stockholder and as a Snow Phipps Party (if
the transferring Stockholder is a Snow Phipps Party), a TOBI Party (if the
transferring Stockholder is a TOBI Party) or a Founder Party (if the
transferring Stockholder is a Founder Party) to, and to be bound by and comply
with the provisions of, the Stockholders Agreement applicable to the
Stockholders and the Snow Phipps Parties, TOBI Parties or the Founder Parties,
as applicable, in the same manner as if the undersigned were an original
signatory to the Stockholders Agreement.

The undersigned acknowledges and agrees that Article III of the Stockholders
Agreement is incorporated herein by reference, mutatis mutandis.

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of             ,         .

 

 

 

 

 

(Signature of Transferee)

 

 

(Print Name of Transferee)

 

 

Address:

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

Email:

 

 

 

 

 

AGREED AND ACCEPTED

as of the      day of             ,         .

 

 

 

 

VELOCITY FINANCIAL, INC.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-2